The Court decided in this case that a defendant in error, against whom there was a judgment for costs, on the reversal of a justice’s judgment, removed into the common pleas by certiorari, was within the provisions of the first section of the act “ to abolish imprisonment for debt,” Laws of 1831, p. 396, and not subject to arrest or imprisonment, it appearing that *431the suit in which the judgment was rendered was founded upon contract, unless it was shewn that he had subjected himself to arrest, within the provisions of the fourth section of that act.